CAMPBELL, Judge.
This is a companion case to State v. Wyatt also filed this date. Here, as in Wyatt, the record affirmatively shows that the defendant’s plea was knowingly, voluntarily, and understandingly made. Boykin v. Alabama, 395 U.S. 238, 23 L.Ed. 2d 274, 89 S.Ct. 1709 (1969). Where the defendant is fully aware of the consequences of his guilty plea such as the waiver of his right to trial by jury and the right to confront his accusers, and specifically that he could be sentenced to imprisonment for as much as twenty-one years, there is no merit to the contention that he did not understand that he was pleading guilty to any felonies but thought he was pleading guilty only to misdemeanors.
No error.
Judges Moréis and Parker concur.